             Case 2:15-cv-05853-MMB Document 70 Filed 01/24/19 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ARTHUR BEDROSIAN                                                     CIVIL ACTION

                          v.                                          NO. 15-5853

 THE UNITED STATES OF AMERICA,                                        DATE OF NOTICE: January 24, 2019
 DEPARTMENT OF THE TREASURY,
 INTERNAL REVENUE SERVICE

                                                              NOTICE

          Please be advised that a TELEPHONE CONFERENCE re status and scheduling will

be held on Monday, February 4, 2019 at 2:30 p.m., with the Honorable Michael M. Baylson.

Counsel for Plaintiff will initiate the telephone conference and when all counsel are on the line,

call Chambers at 267-299-7520.



                                                                          /s/ Lori K. DiSanti
                                                                          ___________________________
                                                                          Lori K. DiSanti
                                                                          Deputy Clerk to Judge Baylson
                                                                          267-299-7520



cc:       Beth L. Weisser, Esq. (bweisser@foxrothschild.com)
          Paul Ambrose, Jr., Esq. (pambrose@sokolbehot.com)
          Patrick Egan, Esq. (pegan@foxrothschild.com)
          Katherine M. Reinhart, Esq. (Katherine.Reinhart@usdoj.gov)
          Kavitha Bondada, Esq. (kavitha.bondada@usdoj.gov)

O:\CIVIL 15\15-5853 Bedrosian v United States\15cv5853 telecon notice re scheduling.doc
